Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 12, 2014

The Court of Appeals hereby passes the following order:

A15A0400. MARILYN GEE v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

       This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Marilyn Gee appealed the magistrate court’s decision to
superior court. On April 23, 2014, the superior court granted a writ of possession to
the plaintiff. Gee filed a notice of appeal to this Court. We, however, lack
jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Gee did not follow the proper procedure for
requesting appellate review in this case, we lack jurisdiction over this appeal, which
is hereby DISMISSED.1

                                       Court of Appeals of the State of Georgia
                                                                            12/12/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        On the same day that Gee filed her notice of appeal, she filed a motion for
new trial. The trial court denied her motion on August 25, 2014, and she filed an
untimely application for discretionary appeal from that order, which we dismissed.
See Case No. A15D0040 (decided October 3, 2014).